Exhibit 10.5
A. SCHULMAN, INC.
AMENDED AND RESTATED
2006 INCENTIVE PLAN
INSTRUCTIONS FOR COMPLETING 2011 WHOLE SHARE AWARD
AGREEMENT FOR NON-EMPLOYEE DIRECTORS
Code Sheet
The following codes are used in this Award Agreement and should be replaced
using your computer’s “Replace” function.
VTA Grantee’s name (all capital letters)
JANUARY 12, 2011 Grant Date (all capital letters)
January 12, 2011 Grant Date (initial capital letters only)
Rand Torgler Person to contact for more information
(330) 668-7224 Contact’s telephone number, including area code
February 11, 2011 [reserved]
3,500 Number of whole Shares granted (insert only the number in Arabic numerals)
3550 West Market Street Contact’s street address
Akron OH 44333 Contact’s city, state and zip code
2011 Calendar year in which grant is made (e.g., 2011)

 

 



--------------------------------------------------------------------------------



 



A. SCHULMAN, INC.
AMENDED AND RESTATED
2006 INCENTIVE PLAN
2011 WHOLE SHARE AWARD AGREEMENT GRANTED TO
VTA on JANUARY 12, 2011
A. Schulman, Inc. (“Company”) believes that its business interests are best
served by extending to you an opportunity to earn additional compensation based
on the growth of the Company’s business. To this end, the Company adopted, and
its stockholders approved, the A. Schulman, Inc. Amended and Restated 2006
Incentive Plan (“Plan”) as a means through which non-employee directors like you
may share in the Company’s success. Capitalized terms that are not defined
herein shall have the same meanings as in the Plan.
This Award Agreement describes your Award and the terms and conditions of your
Award. To ensure you fully understand these terms and conditions, you should:

  •   Read the Plan carefully to ensure you understand how the Plan works;

  •  
Read this Award Agreement carefully to ensure you understand the nature of your
Award and what you must do to earn it; and

  •  
Contact Rand Torgler at (330) 668-7224 if you have any questions about your
Award.

Also, no later than February 11, 2011, you must return a signed copy of the
Award Agreement to:
Rand Torgler
A. Schulman, Inc.
3550 West Market Street
Akron OH 44333

1.  
Nature of Your Award. You have been granted a Whole Share Award consisting of
the number of unrestricted Shares set forth in this Award Agreement. The terms
and conditions affecting your Whole Share Award are described in this Award
Agreement and the Plan, both of which you should read carefully.

  a.   Grant Date: January 12, 2011.

  b.  
Number of Shares: You have been granted 3,500 unrestricted Shares.

 

1



--------------------------------------------------------------------------------



 



2.   Miscellaneous.

  a.  
Governing Law. This Award Agreement will be construed in accordance with and
governed by the laws (other than laws governing conflicts of laws) of the State
of Ohio, except to the extent that the Delaware General Corporation Law is
mandatorily applicable.

  b.  
Other Agreements. Also, your Shares will be subject to the terms of any other
written agreements between you and the Company or a Related Entity to the extent
that those other agreements do not directly conflict with the terms of the Plan
or this Award Agreement.

*****
You may contact Rand Torgler at the address or number given below if you have
any questions about your Award or this Award Agreement.
*****
Your Acknowledgment of Award Conditions
Note: You must sign and return a copy of this Award Agreement to Rand Torgler at
the address given below no later than February 11, 2011.
By signing below, I acknowledge and agree that:

  •  
A copy of the Plan has been made available to me;

  •  
I consent to the terms and conditions of the Plan and this Award Agreement.

  •  
I must return a signed copy of this Award Agreement to the address shown below
by February 11, 2011.

                      VTA       A. SCHULMAN, INC.    
 
                   
 
      By:             (signature)            
 
                   
Date signed:
          Date signed:        
 
 
 
         
 
   

A signed copy of this Award Agreement must be sent to the following address no
later than February 11, 2011:
Rand Torgler
A. Schulman, Inc.
3550 West Market Street
Akron OH 44333
(330) 668-7224

 

2